Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 1 of 18




                    Exhibit A
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 2 of 18
Filing #Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 3 of 18
         121630953   E-Filed 02/18/2021 12:23:17 PM
        1


               IN THE CIRCUIT COURT IN AND FOR MIAMI DADE COUNTY, FLORIDA
        CARLOS GONZALEZ, an individual,
        Plaintiff,                                        Case no: 2021-
        Vs.                                                FBN: 0780715
        STERLING JEWELERS, INC.
                 A Florida Corporation,
                 Defendant.
        ____________________________________/
                                                   COMPLAINT

        COMES NOW, Carlos Gonzalez, an individual, and hereby sues Sterling Jewelers, Inc. doing

        business as “Kay Jewelers”, a Florida Corporation:

                                               Jurisdiction and Venue
              1. This is an action for an amount greater than $30,000.00, exclusive of interest, costs and

                 attorneys’ fees.

              2. Plaintiff, Carlos Gonzalez, (“Mr. Gonzalez”) was for all material times relevant herein a

                 resident of Miami Dade County, Florida.

              3. Defendant, Sterling Jewelers, Inc., doing business as Kay Jewelers (“Kay Jewelers”), was

                 for all relevant times herein a Florida Corporation, doing business in Miami Dade County

                 Florida.

              4. All the acts complained of herein occurred within Miami Dade County, Florida.

              5. Defendant had ten (10) or more employees during all relevant times alleged herein.

                                                          Overview

              6. Mr. Gonzalez sues Kay Jewelers based upon the fact that as a direct result of Mr.

                 Gonzalez reporting that his supervisor was taking money from Kay Jewelers and clients

                 by trickery (Misrepresenting charges on invoices) Mr. Gonzalez was terminated. Within
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 4 of 18

  2


         two weeks after Mr. Gonzalez’s first complaint, on September 3, 2020 to the TIPS line as

         to this theft, it was made clear through an “intimate” of Ms. Fonseca that Mr. Gonzalez

         would be punished for his complaint: “You’re going down” this intimate wrote. The

         intent behind the termination of Mr. Gonzalez is exposed to be in accord with this threat.

         It was an act intended to punish Mr. Gonzalez for his complaint. The alleged justification

         for termination, that Mr. Gonzalez was not forthcoming with information as to an alleged

         irregularity in another store (he has never been to this store in 12 years and had no

         authority over this store) is proven to be a pretext. Mr. Gonzalez had no information as to

         this alleged theft in this other store. Hence, he could not have failed to disclose this

         information. This pretextual reason for Mr. Gonzalez’s termination was decided upon

         only after Kay Jewelers/Ms. Fonseca could not produce evidence from Mr. Gonzalez’s

         associates at work that he ever acted in a manner which would have justified termination.

         Kay Jewelers attempted to invent facts as to behavior of Mr. Gonzalez which never

         occurred. Ms. Fonseca, in trying to procure lies against Mr. Gonzalez, suggested to co-

         employees of Mr. Gonzalez that it was okay to say Mr. Gonzalez acted inappropriately

         after they had denied he acted improperly. Ms. Fonseca tried to get employees to attest

         that Mr. Gonzalez treated employees badly, screamed at them, disrespected them,

         sexually harassed them, used the hateful word “nigger”, was antagonistic to customers,

         and engaged in other behavior not complementary to Mr. Gonzalez.

                                                 Facts

      7. Mr. Gonzalez began his employment with Kay Jewelers on or about July 1, 2007 and

         eventually was promoted to store manager. As of February 2019 through the end of his

         employment he worked at Dolphin Mall Kay Jewelers.
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 5 of 18

  3


      8. After meeting with a customer of Kay Jewelers on or about August 27, 2020 Mr. Gonzalez

         discovered invoices which showed that his regional manager, Ms. Fonseca, was

         committing acts of dishonesty in sales’ transactions which amounted to criminal and civil

         theft of money from the Kay Jewelers and from customers. He also discovered it was likely

         employees who had not complained against Ms. Fonseca may also be committing such

         theft.

      9. On September 3, 2020 Mr. Gonzalez called the TIPS line and complained that Ms. Fonseca

         was selling repairs without the customers knowledge (and without the customer actually

         getting the service of a repair) in order to reach her standards, get a bonus and get a

         promotion. Mr. Gonzalez also complained that Ms. Fonseca was violating wage and

         overtime laws by forcing employees to take customer calls on their days’ off. (And not

         being paid for this time of the employee which was being used by the company). Mr.

         Gonzalez also complained of other acts of harassment and unkind behavior of Ms. Fonseca.

      10. Then about four (4) days after what was supposed to be Mr. Gonzalez’s anonymous

         complaint Mr. Gonzalez received a call from human resources representative, Ms. Paula

         Spalla, who tried to minimize Ms. Fonseca’s behavior. Ms. Spalla questioned Mr.

         Gonzalez’s credibility by saying these actions being alleged by Mr. Gonzalez against Ms.

         Fonseca did not appear to be something Mr. Fonseca would do. Ms. Spalla referred to Ms.

         Fonseca as a “good professional” even after Mr. Gonzalez explained he had the invoices

         which showed fraudulent charges to customers. (Which produced extra commission for

         Ms. Fonseca and defrauded the company and the customer). Mr. Gonzalez repeated his

         complaints to Mr. Spalla as to Ms. Fonseca’s theft. When Mr. Gonzalez questioned Ms.

         Spalla as to how it was she received information about what was supposed to be an
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 6 of 18

  4


         anonymous complaint Ms. Spalla responded she did not need to keep the complaint

         confidential. Mr. Gonzalez demanded an investigation into his allegations.

      11. Ms. Spalla shared this information with Ms. Fonseca. On or about September 7, 2020 Ms.

         Fonseca told Mr. Gonzalez and a group of others, “it does not matter what you do or what

         you say, nothing will happen to me.” Ms. Fonseca’s confidence in this conclusion of course

         lead Mr. Gonzalez to understand she was being protected by those with greater authority

         within the company who oversees Kay Jewelers. That company is Signet Jewelers. This

         caused Mr. Gonzalez to have concern that he would be threatened from taking actions

         against these crimes.

      12. Between September 7, and September 18, 2021 Ms. Fonseca shared Mr. Gonzalez’s

         complaint with an “intimate” of hers who threatened Mr. Gonzalez by saying: “you’re

         going down…. Are you mad because you didn’t get Miami?” (Apparently referring to a

         perceived opportunity Mr. Gonzalez missed at Kay Jewelers).

      13. On or about September 26-28, 2020, while Mr. Gonzalez was out of work with a broken

         clavicle, Ms. Fonseca attempted to fabricate evidence against Mr. Gonzalez by suggesting

         in questions to employees that it was okay to admit behavior of Mr. Gonzalez which never

         occurred. (Such as sexual harassment, racial bigotry, and inappropriate behavior toward

         staff or customers).

      14. Then, on September 30, 2020 Ms. Fonseca called Mr. Gonzalez back to work in the middle

         of healing from his broken clavicle so she could put in high gear her attempt to ruin Mr.

         Gonzalez. She scheduled a Zoom meeting with Vice President of Kay Jewelers, Mr. Eric

         Helpler. In this meeting Ms. Fonseca attempted to belittle Mr. Gonzalez’s performance and

         leadership capabilities notwithstanding his last review gave him stelar performance in this
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 7 of 18

  5


         category. Mr. Gonzalez repeated his complaints as to Ms. Fonseca committing fraud

         against Kay Jewelers and the customers to Mr. Helpler and asked for an investigation.

      15. Mr. Gonzalez was a top manager in the area with a bonus every year.

      16. While Mr. Gonzalez was out for surgery on his clavicle from October 7-13, 2020 Ms.

         Fonseca tried to fabricate reasons to terminate Mr. Gonzalez by making the same

         suggestions to employees as per paragraph 13. The H.R. Department tried this dishonest

         defamation tactic again on or about November 5, 2020 after Mr. Gonzalez was terminated.

         (Likely seeing the alleged facts to base their termination upon did not exist).

      17. Being that her attempts to fabricate evidence against Mr. Gonzalez did not work, Ms.

         Fonseca fabricated a flimsy plan (flimsy relative to logic) for the termination of Mr.

         Gonzalez. Historical facts prove the story invented cannot be true. Mr. Gonzalez was

         terminated for not being forthcoming with information allegedly relevant to an

         investigation at a store Mr. Gonzalez had no responsibility for overseeing. The facts prove

         he could have not been “forthcoming”, for he had no knowledge of the facts relating to the

         incident of August 22, 2020 at the store he did not manage, nor have authority or

         responsibility to manage. Mr. Gonzalez never had knowledge as to any details of any

         occurrence at the store. He had never worked with the employee allegedly involved, nor

         had he been to that store in twelve (12) years. Notwithstanding these facts, three (3) months

         after the alleged incident which Mr. Gonzalez never knew of or had any reason to believe

         occurred, Ms. Fonseca stated Mr. Gonzalez was being terminated for not disclosing

         information to the investigation team which he did not possess. It is not possible for Mr.

         Gonzalez to have been terminated for not disclosing information he had not knowledge of.

         Mr. Gonzalez was not a relevant subject of deficient performance relating to this
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 8 of 18

  6


         investigation (logically being he had no knowledge of events at this store) until months

         later when Ms. Fonseca had no further options to carry out her objective: punish Mr.

         Gonzalez for his report of her theft.

      18. The supervisory authorities at Kay Jewelers and/or Signet Jewelers ignored the allegations

         of theft and participated in punishing Mr. Gonzalez for behavior which could not have, in

         any manner, been against the interests of Kay Jewelers and/or Signet Jewelers. Kay

         Jewelers and/or Signet Jewelers deliberately ignored the theft against their interests and the

         customers’ interests in favor of supporting a fictional account of deficiencies of Mr.

         Gonzalez. Mr. Gonzalez’s valiant efforts to protect Kay Jewelers, Signet Jewelers and the

         customers was devalued and even punished by personnel who are entrusted to protect the

         interests of these companies.1

      19. Mr. Gonzalez was terminated on November 2, 2020, just a few weeks after his initial

         complaint and without warning, opportunity to cure, or counseling. These protocols for this

         type of alleged behavior are normally implemented, but were not in this case because Ms.

         Fonseca desired retaliation against Mr. Gonzalez more than keeping a stelar employee.

      20. All justifications for termination are proven to be a pretext for the real reason for

         termination: retaliation for the complaints of Mr. Gonzalez. This pretext of Ms. Fonseca

         is shown by the fact that three (3) days after the termination Kay Jewelers, through the H.R.




  1
    Signet is implicated due to the fact that its personnel, who participated in approving this
  termination based upon misrepresentations made against Mr. Gonzalez, were aware of Ms.
  Fonseca’s behavior, ignored it and then sanctioned her lies against Mr. Gonzalez by approving a
  termination without factual basis. (Terminating a person for not being forthcoming about
  information they were aware he did not possess).
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 9 of 18

  7


         Dept., attempted to have employees invent/“find” facts which did not exist to try to offer

         an alternative lie to cover the vindictive behavior.

      21. At all times relevant hereto all those involved in the investigation into the reasons for

         terminating Mr. Gonzalez, and all those involved in the decision to terminate Mr. Gonzalez,

         had supervisory authority over Mr. Gonzalez.


                                        COUNT I
                          FLORIDA STATUTE S 448.102: RETALIATION:
  COMES NOW, Plaintiff, Carlos Gonzalez, pursuant to Florida Statute Section 448.101 and

  102 et. seq, sues Defendant, Sterling Jewelers, for retaliation, realleges as if set forth herein
  paragraphs 1-21 and states:


      22. Plaintiff, Mr. Gonzalez, witnessed violations of law, rule, or regulation relating to

         fraudulent actions of Defendant, Sterling Jewelers. Then, on or about September 3, 7, and

         30th and November 2, 2020, Mr. Gonzalez complained and/or voiced disapproval as to

         these violations of law, rule or regulation.

             a. These actions complained of are considered actions of Criminal theft and Civil

                  theft in that: Sterling’s agents with managerial authority were knowingly making

                  misrepresentations to clients on invoices which resulted in financial loss to the

                  clients. This trickery is considered theft from the client pursuant to Section

                  812.014, Fla. Stat. And, it is also considered theft to the client pursuant to

                  Section, 772.11. Fla. Stat. These actions are also considered theft to Kay Jewelers

                  due to the fact that Ms. Fonseca was misrepresenting to Kay Jewelers the repairs,

                  from which she earned a commission. (These repairs were never accomplished).

             b.   Also, Mr. Gonzalez’s complaints on September 3, 2020 as to having employees

                  work without their hourly wage being paid (or accounted for), is a voicing of
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 10 of 18

   8


                  disapproval as to violations of the minimum wage and overtime wage provisions

                  of 29 USC Sections 206-207.


       23. When Mr. Gonzalez made the objections and/or complaints he had a good faith belief at

          the time that Defendant, Kay Jewelers, was acting in violation of law, rule or regulation.

          At the time of the complaints and objections Kay Jewelers was actually acting in

          violation of law, rule or regulation as specified above.



       24. As a direct and proximate result of these complaints, petitions and objections by

          Plaintiff, Mr. Gonzalez, to Defendant, Kay Jewelers, Mr. Gonzalez was adversely

          affected by Kay Jewelers by being terminated from employment and otherwise.



       25. At the time of termination of Plaintiff, Mr. Gonzalez, and at the time of the adverse

          effect visited upon him by Defendant, Kay Jewelers, Defendant was aware of Mr.

          Gonzalez’s objections to participating in violations of law, rule or regulation and

          complaints and voicings of disapproval made against them as to the violations of Federal

          and State Law aforementioned.



       26. The Plaintiff, Mr. Gonzalez’s, discharge from his employment by Defendant, Kay

          Jewelers, and/or the adverse employment action taken by Kay Jewelers against Mr.

          Gonzalez, were causally related to the complaints and petitions Mr. Gonzalez made to

          Kay Jewelers concerning the aforereferenced violations and/or potential violations of

          laws, rules or regulations.



       27. . When Defendant, Kay Jewelers’, agent engaged in the aforesaid actions of terminating

          Plaintiff, Mr. Gonzalez, and/or adversely affecting his employment, he/she was acting
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 11 of 18

   9



          within the scope of his/her authority as Supervisor of Plaintiff, which was a supervisory

          position at Defendant and hence, he/she acted in a supervisory capacity for Defendant.



       28. As a direct and proximate result of the actions of the Defendant, Kay Jewelers, Plaintiff,

          Mr. Gonzalez, has suffered damages, including, but not limited to emotional pain,

          suffering, inconvenience, mental anguish, loss of dignity, loss of enjoyment of life and

          lost wages.



       29. Any alleged legitimate, non-discriminatory reason for discharge and/or adverse

          treatment are a mere pretexts for the actual reason for termination: retaliation for Plaintiff

          complaining about Defendant, Kay Jewelers’, violations of these aforementioned laws,

          rules and/or regulations.

                                        PRAYER FOR RELIEF

   Plaintiff, Carlos Gonzalez, hereby demands that the Defendant reinstate Plaintiff to the position

   he had with the same salary level which Plaintiff would have had absent Defendant’s

   discriminatory treatment or, alternatively award front pay for the years he would have worked

   absent the defendant's discriminatory treatment and award back pay and loss of employment

   benefits to the Plaintiff for the time he would have worked and/or enjoyed benefits absent the

   Defendants’ discriminatory treatment. Additionally, Plaintiff hereby demands that the

   Defendants pay compensatory damages for Plaintiff's, physical and emotional pain and suffering,

   restrain such unlawful actions, including the adverse employment affects and declare them

   unlawful, and all reasonable attorney's fees incurred in connection with this action and grant such

   additional or alternative relief as may appear to the Court to be just and equitable.

                                           Jury Trial Demand

   Plaintiff, Carlos Gonzalez, demands a trial by jury on all issues trialable of right by a jury.
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 12 of 18

   10


   Respectfully Submitted,                                       Dated: 2/18/21

   Law Office of Joseph S. Shook, P.A.

   By:________________________

   Law Office of Joseph S. Shook, Esq., Attorney for Carlos Gonzalez

   75 Valencia Ave., #4th Floor

   Coral Gables FL, 33134

   (305) 446-4177

   shooklaw@bellsouth.net
Filing Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 13 of 18
       # 121630953   E-Filed 02/18/2021 12:23:17 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Sterling Jewelers Inc.
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Carlos Gonzalez
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☒ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 14 of 18




   CIRCUIT CIVIL

   ☐ Condominium
   ☒ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☐ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☐ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 15 of 18



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☐ Nonmonetary declaratory or injunctive relief;
           ☐ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             1

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Joseph S Shook                           Fla. Bar # 780715
                   Attorney or party                                     (Bar # if attorney)

  Joseph S Shook                                   02/18/2021
   (type or print name)                            Date




                                                   -3-
   Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 16 of 18
Filing # 122268479 E-Filed 03/01/2021 04:18:02 PM
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 17 of 18
Case 1:21-cv-21032-UU Document 1-3 Entered on FLSD Docket 03/16/2021 Page 18 of 18
